Citation Nr: 1026990	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which determined that new and material evidence had 
not been submitted to reopen the claim of service connection for 
PTSD.  

The Board notes that an April 1994 rating decision is referred to 
as the last final rating decision on appeal.  The Veteran 
submitted a notice of disagreement in April 1995 to which the RO 
responded with a statement of the case (SOC).  The RO also sent 
the Veteran a rating decision in April 1995, which the Veteran 
did not appeal.   As the April 1995 rating decision was sent to 
the Veteran before he had the opportunity to respond to the SOC, 
the April 1994 rating decision is treated as the last final 
rating decision to spare the Veteran any prejudice and allow more 
evidence to be considered new.   

In his substantive appeal, the Veteran indicated that he wanted a 
hearing before a Veterans Law Judge (VLJ).  In a May 2007 letter 
the Veteran stated that he wanted to request a withdrawal of his 
hearing.  Accordingly, the request for a hearing is deemed to 
have been withdrawn.  38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  In an unappealed April 1994 rating decision, the RO denied 
the claim of entitlement to service connection for PTSD.

2.  Evidence received since the April 1994 rating decision is not 
cumulative or redundant.  However, it is not of such significance 
that it raises a reasonable possibility of substantiating the 
claim for service connection for PTSD. 




CONCLUSION OF LAW

New and material evidence has not been received since the RO's 
April 1994 decision, which denied a claim of entitlement to 
service connection for PTSD; the claim for service connection for 
PTSD is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Regarding the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that in claims to reopen, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

In this case, a notice letter was issued in September 2004.  The 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate the claim for service connection and 
satisfied the requirements under Kent.  Notice regarding 
assignment of disability ratings and effective date was not 
provided.  With regard to the lack of Dingess notice, as the 
claim is not reopened, no rating or effective date will be 
assigned.  Therefore, any deficiency as to the notice is moot.  
Based on the foregoing, no further efforts are required with 
respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that the RO attempted to verify the 
Veteran's in-service stressors but were unable to do so, because 
the stressors lacked specificity.  The Veteran's service 
treatment records, service personnel records and VA treatment 
records are on file.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In the April 1994 rating decision, the RO denied the claim of 
entitlement to service connection for PTSD on the basis that 
there was no confirmed stressor to relate the diagnosis of PTSD 
to service.  The evidence of record at the time of the decision 
consisted of the Veteran's service treatment records, VA Medical 
Center treatment records from Loma Linda dated in March 1993 to 
November 1993, a letter from the Social Security Administration 
stating that the Veteran is entitled to disability benefits, a 
September 1993 letter from Dr. M.D.M. stating that he was 
treating the Veteran for severe PTSD, and a VA examination dated 
in February 1994, with a diagnosis of PTSD.  The Veteran was 
notified of the decision in May 1994.  He did not file an appeal; 
therefore, the April 1994 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2004, the Veteran again requested service connection 
for PTSD.  In his December 2005 stressor statement, the Veteran 
referred to numerous situations and incidents during his military 
service which caused his current PTSD.  He explained that during 
boot camp, he was scared during fire fighting training; 
"bedded" next to a "psycho" recruit, who later attempted 
suicide; and was placed on excessive marching which led to him 
being hospitalized.  He stated that while aboard the U.S.S. 
Finch, he was hit by a petty officer, witnessed combat destroying 
"junks and people" in Vietnam, promoted and took on more 
responsibilities above his pay grade, dreaded engine room 
maintenance due to the presence of sea snakes, involved in many 
fights aboard the ship, denied leave while on import to Guam, 
failed to receive news while aboard ship, and received orders to 
rotate off the ship.  On the U.S.S. Berkeley, the Veteran stated 
that he was granted extended leave but was attacked when checking 
back on the ship, did not get along with the sailor assigned 
above him in the engineering group, stood guard on ship without a 
weapon, denied proper medical attention when he developed 
"stress" throat, denied an opportunity to take an advancement 
test until he requested captains mast, threatened by African-
American sailors as he passed through their areas, witnessed a 
sailor being cut after he was pushed through a small hatch, and 
received orders for a third tour near Vietnam.  During his time 
on the U.S.S. Forster, the Veteran indicated that he was harassed 
by a commissioned officer, attacked an officer in Hong Kong, 
denied a transfer from the Navy, and received news that his first 
cousin was missing in action (MIA) in February 1968 after his 
helicopter was shot down.  Since his discharge from service, the 
Veteran states that he is plagued by flashbacks of these stated 
events, and his PTSD is related to his active military service.  
The Board notes that in order to reopen this claim, new and 
material evidence must be received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The evidence submitted since the April 1994 rating decision 
includes internet information on the U.S.S. Berkley, VA Medical 
Center treatment records from Loma Linda Medical dated from 
January 2001 to October 2004, service personnel records, a list 
of the Veteran's stressors, a letter from the Joint Services 
Records Research Center (JSRRC) coordinator stating that the 
stressors were too vague to be verified, and a letter from the 
National Personnel Records Center (NPRC) stating that the 
Veteran's in country service in Vietnam could not be verified.

The Board finds that the above evidence, received since the April 
1994 rating decision, is new.  It was not previously of record, 
and is neither cumulative nor redundant of evidence previously 
considered by the RO.  However, the evidence is not material.  
The Veteran's newly stated stressors were submitted to the JSRRC 
Coordinator, who made a finding that the Veteran's alleged 
stressors were too vague to be confirmed.  As the missing 
evidence at the time of the original rating decision related to 
the lack of a confirmed stressor, the new evidence does not 
provide a reasonable possibility of substantiating the claim as 
there is still no evidence of a confirmed stressor to relate the 
Veteran's PTSD to service.  

The Board does not find that there is material evidence with 
which to reopen the Veteran's claim.  As there is no new and 
material evidence before the Board, the Board lacks jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for PTSD is final and is not 
reopened.  The appeal is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


